Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Amendments to the claims have been considered and are sufficient to overcome the previously made rejections under 35 USC § 112.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
the pair of electrodes has a first electrode and a second electrode arranged by facing the first electrode and having a shape different from that of the first electrode; and 
the calculation portion calculates the property value of the detection target fluid on the basis of a value obtained by subtracting the reference detection value from the detection value of the detection target fluid outputted from the detection portion, and calculates, in a state where the pair of electrodes is exposed to the detection target fluid: 
a first property value of the detection target fluid on the basis of a first detection value of the detection target fluid, detected by the detection portion, when a voltage is applied to the first electrode; and 
a second property value of the detection target fluid on the basis of a second detection value of the detection target fluid, detected by the detection portion when a voltage is applied to the second electrode.
Claims 2-5 are also allowable for further limiting claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/SON T LE/               Primary Examiner, Art Unit 2863